IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,654-01


EX PARTE CHARLES DON FLORES





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. W98-02133-N(A) IN THE 195TH JUDICIAL
DISTRICT COURT DALLAS COUNTY


Per curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On January 29, 1998, a jury convicted applicant of the offense of capital murder.  The
jury also answered the special issues submitted pursuant to Article 37.071 of the Texas Code
of Criminal Procedure in the favor of the State.  The trial court, accordingly, set punishment
at death on April 1, 1999.  This Court subsequently affirmed applicant's conviction and
sentence on direct appeal in an unpublished opinion.  Flores v. State, No. 73,463 (Tex. Crim.
App. delivered November 7, 2001).
	In this writ application, Applicant presents thirty-one allegations in which he
challenges the validity of his conviction and the resulting sentence.  Although a hearing was
not held, the trial judge has entered findings of fact and conclusions of law and recommends
that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial court's recommendation and adopt the trial judge's findings and
conclusions.  Based upon these findings and conclusions and our own review of the record,
relief is denied.
	IT IS SO ORDERED THIS THE 20TH DAY OF SEPTEMBER, 2006.

Do Not Publish